UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-4042



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


MICHAEL THOMAS POTTS,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Middle Dis-
trict of North Carolina, at Durham. N. Carlton Tilley, Jr., Chief
District Judge. (CR-98-50)


Submitted:   January 31, 2000          Decided:     February 15, 2000


Before WIDENER, MURNAGHAN, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


William Arthur Webb, Federal Public Defender, Stephen C. Gordon,
Assistant Federal Public Defender, Raleigh, North Carolina, for
Appellant. Walter C. Holton, Jr., United States Attorney, Lisa B.
Boggs, Assistant United States Attorney, Greensboro, North Caro-
lina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Michael Thomas Potts appeals his conviction for possession

with intent to distribute crack cocaine in violation of 21 U.S.C.

§ 841(a)(1) (1994). On appeal, Potts contends that his due process

rights were offended because he did not receive “actual” notice of

the Government’s intent to seek enhanced penalties under 21 U.S.C.

§ 841(b)(1)(B) (1994).   See 21 U.S.C. § 851(a)(1) (1994).    Our re-

view of the record and the proceedings before the district court

reveals no reversible error with respect to Potts’ notice of and

opportunity to be heard regarding the possibility of an enhanced

sentence as a result of his recidivism.    See Oyler v. Boles, 368

U.S. 448, 452 (1962); United States v. Belanger, 970 F.2d 416, 418

(7th Cir. 1992).   In addition, we can discern no abuse of discre-

tion on the part of the district court with respect to the admis-

sion of Fed. R. Evid. 404(b) evidence tending to prove that Potts

possessed crack cocaine with the requisite intent to distribute.

See United States v. Powers, 59 F.3d 1460, 1464-65 (4th Cir. 1995).

     Finding no merit to either of Potts’ contentions on appeal, we

affirm the conviction and sentence. We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the deci-

sional process.



                                                             AFFIRMED


                                 2